Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered March 12, 1986, convicting him of attempted murder in the second degree, robbery in the second degree (two counts) and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The issue of the credibility of the witnesses and the weight to be afforded their testimony was within the province of the jury (see, People v Di Girolamo, 108 AD2d 755, lv denied 64 NY2d 1133). Upon the exercise of our factual review power we are satisfied that the evidence established the defendant’s guilt beyond a reasonable doubt and that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
Further, the sentence imposed was not unduly harsh or excessive under the circumstances, and therefore we decline to disturb it (see, People v Suitte, 90 AD2d 80). Thompson, J. P., Lawrence, Weinstein and Harwood, JJ., concur.